Case 1:18-cv-01043-KAJ Document 771 Filed 08/10/20 Page 1 of 1 PageID #: 38633




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 NOVARTIS PHARMACEUTICALS                     )
 CORPORATION,                                 )
                                              )
                    Plaintiff,                )
                                              )
         V.                                   )     Civil Action No. 18-1043-KAJ
                                              )
 ACCORD HEALTHCARE INC., et al.,              )
                                              )
                    Defendants.               )



                                         ORDER

       For the reasons set forth in the Post-Trial Findings of Act and Conclusions of Law

issued in this matter today,

       IT IS HEREBY ORDERED that the parties shall confer and, within ten days,

submit a form of judgment order giving effect to the conclusions set fort




August 10, 2020
Wilmington, Delaware
